DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 7-8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehn (US 3,913,934).
[Claim 7] Regarding claim 7, Koehn discloses a trailer, comprising: a trailer frame (See annotated FIG 3) having a hitch (106) and a trailer tongue (14) joined to and extending from the hitch (106) defining a longitudinal axis (See annotated FIG 3); a stationary support base (R0) joined to the trailer frame (See annotated FIG 3) and extending transversely to the longitudinal axis (See annotated FIG 3) two supports (5R) slidably guided on the support base (R0) toward and away from each other transversely to the longitudinal axis (See annotated FIG 3, the supports slide toward and away from the stationary support R0) a pair of wheel assemblies (85) wherein a wheel assembly (85) is mounted to an end of each of the supports (5R) remote from the other support (5R) such that a distance between the wheel assemblies (85) varies with movement of the supports (5R) on the support base (R0); and a pair of locking devices (Each of the wheel assemblies 85 is selectively lockable in a folded and extended position) wherein a locking device (60) selectively locks each support to the support base (R0) in a first position where the wheel assemblies (85) are furthest from each other and a second position where the wheel assemblies (85) are closer to each other (See FIG 4, the wheel assemblies are adjusted inward and outward and lock key 60 secures the desired position). 
[Claim 8] Regarding claim 8, Koehn discloses the trailer of claim 7 wherein each locking device comprises a movable member selectively engagable with a recess (58) in each of the first and second positions (Koehn discloses retractable lock key 60). 
[Claim 10] Regarding claim 10, Koehn discloses the trailer of claim 7 wherein each support comprises a plate (Koehn discloses loading ramps 74 mounted on the adjustable support assembly in FIG 3). 
[Claim 13] Regarding claim 13, Koehn discloses the trailer of claim 7 wherein each support includes a guide secured thereto, each guide slidably received in a guide support secured to the support base (Each of R4 acts to guide the slidable supports rotationally and interconnect to the stationary support).
 [Claim 14] Regarding claim 14, Koehn discloses the trailer of claim 7 wherein each support includes a pair of spaced apart guides secured thereto, each guide slidably received in a guide support secured to the support base (Each of R4 acts to guide the slidable supports rotationally and interconnect to the stationary support).



    PNG
    media_image1.png
    906
    819
    media_image1.png
    Greyscale


Allowable Subject Matter
1.	Claims 9, 11-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19-20 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614